DETAILED ACTION
The following is a first action on the merits of application serial no. 16/614545 filed 11/18/2019.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements filed 11/18/19 and 5/4/22 has been considered. The information disclosure statement filed 5/4/22 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed. 
Specification
The disclosure is objected to because of the following informalities:
-On page 5 of the specification, the reference characters are missing from the “List of Designations”.  
-The specification seems to lack the description pertaining to what the abbreviations “ABS”, “ESP” and “ASR” represent. Although the abbreviations are well known in the art, what they represent should still be written out in the specification.
Appropriate correction is required.

Claim Objections
Claims 3 and 9 is objected to because of the following informalities:  
-Claim 3 recites the limitation “a vehicle brake” which is already introduced in claim 2 from which claim 3 depends from. The “a” should be changed to “the” to maintain consistency of scope between the limitations of the claims.
-As to claim 9, the specification and claim seems to lack the description pertaining to what the abbreviations “ABS”, “ESP” and “ASR” represent. Although the abbreviations are well known in the art, what they represent should still be written out in the specification and/or claim.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-“a/the transmission control unit (generic placeholder) request brake intervention or configured to control a vehicle transmission (functions)” in claims 1 and 10.
-“a brake control unit (generic placeholder) which converts the request into a torque……. or configured to control vehicle brakes……(functions)” in claims 3 and 10.
-similar recitations in claim 6 as well.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
-Claim 1 recites “A method for braking a vehicle” in the preamble, however, it is unclear as to what the “method steps” actually are within the body of the claim making it further unclear as to if this claim should be considered “a method claim”, please clarify or amend accordingly.
-Claim 4 recites the limitation "the brake control unit" in line 2.  There is insufficient antecedent basis for this limitation in the claim due to the brake control unit being introduced in claim 3 and not claim 2 from which claim 4 depends from.
-Claim 5 recites the limitation "the brake control unit" in line 3.  There is insufficient antecedent basis for this limitation in the claim due to the brake control unit being introduced in claim 3 and not claim 2 from which claim 5 depends from.
-Claim 5 recites the limitation "the driving situation" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE102014009725A1 (with machine translation). As to claim 1, DE discloses a method for braking a vehicle, the vehicle having a transmission (10) which is actuated by a transmission control unit (as described can be 11 or an actual unit, page 7, lines 37- 38), wherein the transmission control unit requests a brake intervention (page 7, lines 37-40 describes the transmission control unit sending brake request to an ESP control unit).

As to claim 2, wherein the brake intervention which is requested electronically by the transmission control unit (page 7, lines 8-10 describes CAN communication which is well known to be electrical system) and is implemented by a vehicle brake (13-16).

As to claim 3, wherein the transmission control unit requests the brake intervention by a brake control unit (ESP) which converts the request into a torque (page 4, lines 27-30 describes braking torque used to reduce vehicle speed) of at least one wheel brake (13-16) which is configured as a vehicle brake.

As to claim 4, wherein the transmission control unit and the brake control unit communicate via a bus system (page 3, line 13 describes use of a bus system) of the vehicle.

As to claim 5, wherein, before the communication between the transmission control unit and the brake control unit, the driving situation of the vehicle is checked in order to prevent an impermissible brake intervention (page 7, lines 33-35 describe a downshift engine speed driving situation needing to be met before brake intervention).

As to claim 6, DE discloses a drive train of a vehicle, in the case of which an engine drives wheels (12 to 17-20) of the vehicle via a transmission (10), the transmission being actuated by a transmission control unit (as referenced in claim 1 above), and the vehicle having a vehicle brake (13-16) which is controlled by a brake control unit (ESP) in order to brake the vehicle, wherein the transmission control unit for electronically requesting a brake intervention is connected directly to the brake control unit for actuating the vehicle brake (as referenced in claims 1 and 2 above).

As to claim 7, wherein, in the case of a hybrid vehicle, the transmission is configured as a hybrid transmission structure (page 3, line 20 describes that vehicle can be conceived as an electric or hybrid vehicle).

As to claim 8, wherein the transmission control unit and the brake control unit are connected to one another via a data line (as referenced in claim 4 above).

As to claim 9, wherein the brake control unit is configured as an ABS control unit or an ESP control unit or an ASR control unit (page 7, line 40 describes brake being controlled via ESP).

Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2016103419A1 (with machine translation). As to claim 1, WO discloses a method for braking a vehicle, the vehicle having a transmission (520) which is actuated by a transmission control unit (300), wherein the transmission control unit requests a brake intervention (page 6, lines 28-31 describes the transmission control unit sending brake command to brake control unit).

As to claim 2, wherein the brake intervention which is requested electronically by the transmission control unit (page 3, lines 6-16, describes CAN communication which is well known to be electrical system) and is implemented by a vehicle brake (page 3, lines 13-14 describes different type of vehicle brakes that can be used).

As to claim 3, wherein the transmission control unit requests the brake intervention by a brake control unit (580) which converts the request into a torque (torque outcome is well known in art for activation of brakes) of at least one wheel brake which is configured as a vehicle brake (page 3, lines 13-14 describes different type of vehicle brakes that can be used).

As to claim 4, wherein the transmission control unit and the brake control unit communicate via a bus system (page 3, lines 6-16) of the vehicle.

As to claim 5, wherein, before the communication between the transmission control unit and the brake control unit, the driving situation of the vehicle is checked in order to prevent an impermissible brake intervention (page 6, lines 23-31 describe a vehicle speed driving situation needing to be met before brake command is sent).

As to claim 6, WO discloses a drive train of a vehicle, in the case of which an engine drives wheels (100 to wheels which are well known in art for mobility of vehicle) of the vehicle via a transmission (300), the transmission being actuated by a transmission control unit (520), and the vehicle having a vehicle brake (as referenced in claim 2 above) which is controlled by a brake control unit (580) in order to brake the vehicle, wherein the transmission control unit for electronically requesting a brake intervention is connected directly to the brake control unit for actuating the vehicle brake (as referenced in claims 1 and 2 above).

As to claim 8, wherein the transmission control unit and the brake control unit are connected to one another via a data line (as referenced in claim 4 above).




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO in view of DE. WO discloses a vehicle having a transmission (300), but doesn’t disclose that transmission can be configured as a hybrid structure.
DE discloses a vehicle having a transmission and shows that it is well known in the art to conceive the vehicle in the form of a hybrid structure (page 3, line 20 describes that vehicle can be conceived as an electric or hybrid vehicle).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the transmission structure in WO into a hybrid vehicle in view of DE to provide a fuel efficient vehicle during high torque output which reduces operating cost of vehicle (gas cost reduction).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO in view of DE. WO discloses a vehicle having a brake control unit (580), but doesn’t disclose the unit being in the form of an ABS, ESP or ASR unit.
DE discloses a vehicle having a brake control unit and shows that it is well known in the art to have the unit in the form of an ESP system (page 7, line 40 describes brake being controlled via ESP).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide the brake system in WO in the form of an ESP system in view of DE to provide vehicle collision reduction due to unexpected road conditions which increase vehicle operation efficiency.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stehle et al 8585546 in view of DE and WO. As to claim 1, Stehle discloses a method for braking a vehicle, the vehicle having a transmission (10) which is actuated by a transmission control unit (column 3, line 5), wherein a braking of the vehicle is performed based on a transmission defect (column 2, lines 30-31). However, Stehle lacks explicitly describing that the transmission control unit requests a brake intervention.
DE discloses a method for braking a vehicle, the vehicle having a transmission (10) which is actuated by a transmission control unit (as described can be 11 or an actual unit, page 7, lines 37- 38), wherein the transmission control unit requests a brake intervention (page 7, lines 37-40 describes the transmission control unit sending brake request to an ESP control unit).
WO discloses a method for braking a vehicle, the vehicle having a transmission (520) which is actuated by a transmission control unit (300), wherein the transmission control unit requests a brake intervention (page 6, lines 28-31 describes the transmission control unit sending brake command to brake control unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the transmission control unit in Stehle request a brake intervention in view of DE and WO to control vehicle speed during gear shifting operation which reduces shift shock and increases operating efficiency of vehicle.

As to claim 2, Stehle in view of DE and WO discloses wherein the brake intervention which is requested electronically by the transmission control unit (page 7, lines 8-10 describes CAN communication which is well known to be electrical system in DE and page 3, lines 6-16, describes CAN communication which is well known to be electrical system in WO) and is implemented by a vehicle brake (13-16 in DE and page 3, lines 13-14 describes different type of vehicle brakes that can be used in WO).

As to claim 3, Stehle in view of DE and WO discloses wherein the transmission control unit requests the brake intervention by a brake control unit (ESP in DE and 580 in WO) which converts the request into a torque (page 4, lines 27-30 describes braking torque used to reduce vehicle speed in DE) of at least one wheel brake which is configured as a vehicle brake.

As to claim 4, Stehle discloses wherein the transmission control unit and the brake control unit communicate via a bus system (column 2, lines 53-56) of the vehicle.

As to claim 5, Stehle in view of DE and WO wherein, before the communication between the transmission control unit and the brake control unit, the driving situation of the vehicle is checked in order to prevent an impermissible brake intervention (page 7, lines 33-35 describe a downshift engine speed driving situation needing to be met before brake intervention in DE and page 6, lines 23-31 describe a vehicle speed driving situation needing to be met before brake command is sent in WO). 

As to claim 6, Stehle discloses a drive train of a vehicle, in the case of which an engine drives wheels (column 1, lines 41-47 describes use of engine and wheel) of the vehicle via a transmission (10), the transmission being actuated by a transmission control unit (as referenced in claim 1 above), and the vehicle having a vehicle brake which is controlled by a brake control unit (column 2, lines 47-49) in order to brake the vehicle, wherein a braking of the vehicle is performed based on a transmission defect (column 2, lines 30-31). However, Stehle doesn’t explicitly describe that the transmission control unit for electronically requesting a brake intervention is connected directly to the brake control unit for actuating the vehicle brake.
DE discloses a drive train of a vehicle, in the case of which an engine drives wheels (12 to 17-20) of the vehicle via a transmission (10), the transmission being actuated by a transmission control unit (as referenced in claim 1 above), and the vehicle having a vehicle brake (13-16) which is controlled by a brake control unit (ESP) in order to brake the vehicle, wherein the transmission control unit for electronically requesting a brake intervention is connected directly to the brake control unit for actuating the vehicle brake (as referenced in claims 1 and 2 above in 102 rejection).
WO discloses a drive train of a vehicle, in the case of which an engine drives wheels (100 to wheels which are well known in art for mobility of vehicle) of the vehicle via a transmission (300), the transmission being actuated by a transmission control unit (520), and the vehicle having a vehicle brake (as referenced in claim 2 above in 102 rejection) which is controlled by a brake control unit (580) in order to brake the vehicle, wherein the transmission control unit for electronically requesting a brake intervention is connected directly to the brake control unit for actuating the vehicle brake (as referenced in claims 1 and 2 above in 102 rejection).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the transmission control unit in Stehle request a brake intervention in view of DE and WO to control vehicle speed during gear shifting operation which reduces shift shock and increases operating efficiency of vehicle.

As to claim 7, Stehle discloses wherein, in the case of a hybrid vehicle, the transmission is configured as a hybrid transmission structure (column 1, lines 64-67).

As to claim 8, Stehle discloses wherein the transmission control unit and the brake control unit are connected to one another via a data line (column 2, lines 53-56).

As to claim 9, Stehle discloses wherein the brake control unit is configured as an ABS control unit or an ESP control unit or an ASR control unit (column 2, lines 47-49 describes brake being controlled via ESP).

As to claim 10, Stehle discloses a drive train of a vehicle, the drive train comprising: a brake control unit (column 2, lines 47-56) configured to control vehicle brakes via hydraulic lines (well known in art to have vehicle brakes hydraulically actuated); and a transmission control unit (column 3, line 5) coupled to the brake control unit via a data bus (column 2, lines 49-55) and configured to control a vehicle transmission (10), wherein, in response to a detected defect in the vehicle transmission, the brake control system activates the brakes (column 2, lines 30-31). However, Stehle doesn’t explicitly describe wherein the transmission control unit is further configured to command the brake control unit to activate the vehicle brakes
DE discloses a drivetrain of a vehicle, the vehicle having a transmission (10) which is actuated by a transmission control unit (as described can be 11 or an actual unit, page 7, lines 37- 38), wherein the transmission control unit commands a brake control unit to activate brakes (page 7, lines 37-40 describes the transmission control unit sending brake request to an ESP control unit).
WO discloses a drivetrain of a vehicle, the vehicle having a transmission (520) which is actuated by a transmission control unit (300), wherein the transmission control unit commands a brake control unit to activate brakes (page 6, lines 28-31 describes the transmission control unit sending brake command to brake control unit).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have the transmission control unit in Stehle command a brake control unit to activate brakes in view of DE and WO to control vehicle speed during gear shifting operation which reduces shift shock and increases operating efficiency of vehicle.

As to claim 11, Stehle in view of DE and WO discloses wherein the transmission control unit commands the brake control unit to activate the vehicle brakes in response to the vehicle operating in a safe driving situation (page 7, lines 33-35 describe a downshift engine speed driving situation needing to be met before brake intervention in DE and page 6, lines 23-31 describe a vehicle speed driving situation needing to be met before brake command is sent in WO)

As to claim 12, Stehle discloses wherein the detected defect includes a detection that a gear in vehicle transmission is unable to be disengaged (column 2, lines 4-18).

As to claim 13, Stehle discloses wherein the vehicle transmission is a double clutch transmission and the gear is a component within the double clutch transmission (as shown in Figure 1 and column 2, lines 9-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
-Kinoshita 20150233472, IDS cited art, discloses an abnormality detection of a transmission by a transmission unit (40) that outputs the detection to a brake control unit (70) which activates hydraulic brakes (73). Doesn’t explicity describe transmission unit requesting and/or commanding brake unit to activate brakes, but is considered a 103 rejection art in view of DE and WO.
-JP2010255727A describes that it is well known in art to have a brake control unit (200) connected to a transmission control unit (70) and can control a braking device (190) based on a command from the transmission unit (page 14, lines 25-26 in translation). 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TISHA D LEWIS whose telephone number is (571)272-7093. The examiner can normally be reached Monday through Friday; 9:00am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Tdl
/TISHA D LEWIS/Primary Examiner, Art Unit 3659                                                                                                                                                                                                        May 6, 2022